Citation Nr: 1548966	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-06 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Health Administration Central Office


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred on February 19, 2014, at Blue Mountain Hospital.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred on March 19, 2014, at Blue Mountain Hospital.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1957 to August 1959.

These matters come before the Board of Veterans' Appeals (Board) from June 2014 decisions of the Department of Veterans Affairs (VA) Northwest Network Payment Center.  Jurisdiction over the appeal currently resides with the Veterans Health Administration (VHA) Central Office (CO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records indicate that on February 18, 2014, the Veteran reported having problems urinating and a VA nurse advised the Veteran to go to an emergency room (ER) if he needed a catheter.  Treatment records from Blue Mountain Hospital (hereinafter Blue Mountain) show that the Veteran presented to the ER during the early morning hours on February 19, 2014, with an inability to urinate and the treating physician documented an assessment of bladder outlet obstruction and acute urine retention secondary to benign prostatic hyperplasia (BPH).  After three unsuccessful attempts to place a catheter, a suprapubic tap of the bladder was performed.  VA treatment records indicate that a catheter was later placed by a non-VA urologist at another facility.  A VA consultation report indicates that a VA facility could not timely provide that catheter-placement service.

On March 19, 2014, the Veteran presented to Blue Mountain's ER with a dysfunctional urinary catheter and a urinary tract infection.  According to the ER report, the Veteran noticed some leaking around the edge of the catheter on March 19, 2014, in addition to a sensation that he needed to void despite having the catheter in place.

In April 2014, VA received claims from Blue Mountain for payment for services rendered to the Veteran on February 19, 2014, and March 19, 2014.  In June 2014, VA denied the claims on the grounds that the Veteran has non-VA insurance benefits and his treatment at Blue Mountain was for a nonservice-connected condition.

In an attachment to a substantive appeal (VA Form 9) that was submitted in March 2015, the Veteran reported that his February 19, 2014, non-VA treatment was necessary because "VA services were not available to insert a catheter within a reasonable distance and time to be prudent" and he would have suffered damage to his kidneys and other internal organs if the procedure were not done in a timely manner.  Similarly, in another March 2015 substantive appeal, he asserted that "VA services were not available within a reasonable distance and time to be prudent" with regard to his March 19, 2014, catheter leakage.  Further, with regard to his treatment on March 19, 2014, he asserted that traveling for 2-3.5 hours while sitting in urine would have been productive of another medical issue, and there was no way to stop the leak other than to go to the Blue Mountain ER.

Generally, medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  In order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 (West 2014) or 38 U.S.C.A. § 1725 (West 2014) and the implementing regulations.

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program and is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable.  See also 38 C.F.R. § 17.120 (2015).  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (2015), which were enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117 (hereinafter the "Millennium Bill Act").

To qualify for reimbursement under the Millennium Bill Act, as articulated in 38 C.F.R. § 17.1002, all of the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment, and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and, 

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).

At present, the Veteran is not service-connected for any disabilities and the record does not show that he was a participant in a vocational rehabilitation program on February 19, 2014, or March 19, 2014.  Thus, 38 U.S.C.A. § 1728 is not for application.

With regard to 38 U.S.C.A. § 1725, the Board notes that Blue Mountain's claims for payment were denied, in part, because VA concluded that the Veteran has non-VA insurance benefits.  The Board finds, however, that proof of the Veteran's health insurance has not been added to the record.  As this could affect the determination regarding whether the requirements for reimbursement have been met under 38 U.S.C.A. § 1725, the Board finds that the Veteran's claims must be remanded for additional development.  See 38 C.F.R. § 17.1002; Melson, supra.

In addition, the record fails to show that the AOJ analyzed the events as they unfolded on February 19, 2014, and March 19, 2014.  Specifically, the following issues have not been addressed: (1) whether the Veteran's February 19, 2014, and March 19, 2014, treatment was for conditions of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility or provider was not feasibly available on February 19, 2014, and March 19, 2014, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  Consideration of these facts should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take necessary action to clarify whether the Veteran had Medicare coverage and/or private health insurance at the time of his treatment at Blue Mountain Hospital on February 19, 2014, and March 19, 2014.

2.  Thereafter, readjudicate the appeal with consideration of all the facts that emerged during the treatment in question.  Such readjudication should address the following: (a) whether the Veteran's February 19, 2014, and March 19, 2014, treatment was for conditions of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (b) whether a VA or other Federal facility or provider was not feasibly available on February 19, 2014, and March 19, 2014, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




